Lumpkin, Justice.
1. Under the facts recited in the first head-note, and which were duly and legally proved, it is quite certain that the plaintiff made out at least a prima facie case establishing the agency of the initial company for the receiver in issuing the ticket upon which the plaintiff' was riding when he was expelled from the defendant’s train.
2. The authorities settle beyond question, that where-a through railroad ticket has attached to it separate and distinct coupons for each of several lines of railway owned by different companies, the person entitled to-use the ticket has, in the absence of any specific contract or express resti’iction to the contrary, the right to-break his journey and “stop-over” at the end of each of these lines of -railway, and then resume-his journey again upon the next coupon of the same ticket, provided, this is done within the limit of time during which the ticket is good for transportation. If any doubt upon this question is entertained, it will surely be removed by examining the following text-books and the cases-therein cited: Hutch. Car. §578; 4 Lawson’s Rights, Rem. & Pr. §1889; Redf. on Car. §444; 2 Wood’s Ry. Law, 1398; Wheeler on Car. 147; 25 Am. & Eng. Enc. of Law, 1112. An examination of these authorities will also show that, in principle, they are applicable to coupon tickets over a line of railways owned by the same company, but divided into separate divisions, for each of which there is a coupon upon the ticket. Each coupon, in the absence of a special “stop-over” privilege, requires-the traveler to make a continuous journey over the division for which it was issued. It is a sort of separate^ and independent contract for carriage over that division;. but when the end of the division is reached, the passenger may leave the train and resume his journey over the next ■ division upon the coupon issued for it. We *665see no reason why- a company which chooses to issue separate coupons for different divisions of its own line should not be required to perform its contract of carriage by installments. Indeed, this would seem to be at least one of the purposes of issuing the tickets in this form. At any rate, the law has attached to this class of tickets a peculiar significance, and a railway company issuing them will be presumed to have intended that they should bear the construction which the law places upon them. Certainly a traveler, in the absence of any special understanding or agreement with the carrier, will be protected in attaching to a ticket of this class its ordinary and legal significance.
3. There is nothing in the record even remotely suggesting why the ticket which the plaintiff was using was not transferable, or that, merely because he purchased it from another, he had not a perfect right to use it. In the absence of terms rendering a railroad ticket non-assignable, it passes from hand to hand by delivery. Bish. Non-Contr. Law, §1077.
4. A number of small points were raised at the trial and.brought here for review. "We shall not undertake to discuss them. Judgment affirmed.